DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement, mailed 24 February 2020, has been fully considered by the examiner. A signed copy is attached.
An Examiner’s Amendment has been entered with this office action.
Claims 6, 14, and 21 have been canceled, per the Examiner’s Amendment
Claims 1-5, 7-13, 15-20, and 22 are allowed, reasons follow. 

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/US2017/050447 is acknowledged.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Lawrence Chen (Reg. #67,768) on 6 May 2021.
The application has been amended as follows: 

Claim 1 has been replaced with the following:
1. A method performed by a data processing system, comprising: 
receiving, by the data processing system, a three-dimensional (3D) model of a product to be manufactured by additive manufacturing; 
generating, by the data processing system, a time-based heat map of temperatures of the product during manufacture; 
identifying, by the data processing system, hot spots in the heat map where the temperature exceeds a first predetermined threshold; 
adding, by the data processing system, heatsink support structures to the 3D model at locations corresponding to the hot spots to produce a modified 3D model; and storing, by the data processing system, the modified 3D model;
wherein the identified hot spots in the heat map represent locations where the temperature exceeds the first predetermined threshold at a frequency that exceeds a second predetermined threshold.   

Claim 6 has been canceled.


Claim 8 has been replaced with the following:
8. A data processing system comprising: 
a processor; and 
an accessible memory, the data processing system particularly configured to receive a three-dimensional model of a product to be manufactured by additive manufacturing; 
generate time-based heat map of temperatures of the product during manufacture; 
identify hot spots in the heat map where the temperature exceeds a first predetermined threshold; 
add heatsink support structures to the 3D model at locations corresponding to the hot spots to produce a modified 3D model; and 
store the modified 3D model; 
wherein the identified hot spots in the heat map represent locations where the temperature exceeds the first predetermined threshold at a frequency that exceeds a second predetermined threshold.  

Claim 14 has been canceled.


Claim 16 has been replaced with the following:
16. A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to: 
receive a three-dimensional model of a product to be manufactured by additive manufacturing; 
generate time-based heat map of temperatures of the product during manufacture; 
identify hot spots in the heat map where the temperature exceeds a first predetermined threshold; 
add heatsink support structures to the 3D model at locations corresponding to the hot spots to produce a modified 3D model; and 
store the modified 3D model; 
wherein the identified hot spots in the heat map represent locations where the temperature exceeds the first predetermined threshold at a frequency that exceeds a second predetermined threshold.  

Claim 21 has been canceled.


The Specification has been Amended as follows:
Paragraph [0036] has been replaced with the following:
[0036] Figure 4C illustrates an example of a modified CAD model 420 with heatsink support structures 422 added at identified hotspot locations, in accordance with disclosed embodiments. This example, in FEA testing, shows a temperature range of 548-1152°C and a maximum distortion value of 0.522 mm; a significant improvement over either the original CAD model or the CAD model with support structures placed in other locations. The instantaneous temperature and the resulting thermal distortion is reduced by effective placement of heat sink support structures at locations in accordance with disclosed embodiments. 

(End Examiner’s Amendment)

Allowable Subject Matter
Claims 1-5, 7-13, 15-20, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: While Exasim, “exaSIM accelerating production” (June 2017)(see IFW copy, 04 February 2020) teaches a method performed by a computer including generating a heat map of thermal cycling in a real time model analysis for an additive manufacturing model; and Nguyen et al., US Pg-Pub 2015/0352794 teaches an additive manufacturing system which predicts thermal stress distortions by finite element analysis of the model; and Komzsik et al. US Pg-Pub 2016/0246908 teaches finite element analysis of thermal 
(Claim 1)
wherein the identified hot spots in the heat map represent locations where the temperature exceeds the first predetermined threshold at a frequency that exceeds a second predetermined threshold.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

Independent claims 8 and 16 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claim(s) 2-5, 7, 9-13, 15, 17-20, and 22, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above cited reasons.

It is for these reasons that Applicant’s Invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119